DETAILED ACTION
	Claims 1-20 are present for examination.
Claims 1, 4-6, 11, 14-15 and 18-20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 05/18/2021 are persuasive. 
No prior art or combination of prior art teaches or suggest generating a change set file of data units unique among writes cached by a host, wherein generation of the change set file is triggered based upon a cache flush trigger of a cache of the host within which the writes are cached; generating a command to indicate that a first data unit is a donor and that a target of a cached write is a recipient; and transmitting the change set file and the command from the host to a storage system as recited in claim 1; receive, by a storage system from a host, a change set file of data units unique among writes cached by the host; in response to allocating additional logical claim 18; and receive, by a storage system from a host, a change set file of data units unique among writes cached by the host; in response to completing a metadata update operation targeting a file, receive a command, targeting the file, to indicate that a first data unit is a donor and that a target of a cached write is a recipient; and store the change set file and implement the command as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 7-9, filed 05/18/2021, with respect to the rejection of claims 1-3, 5-7, 15 and 18-20 under 35 U.S.C. 100(a)(1) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, see page 7-9, filed 05/18/2021, with respect to the rejection of claims 8-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139